

Exhibit 10.07


Non-Competition Agreement


This Non-Competition Agreement is entered into on December 29, 2009 by and among
Iceland Health, Inc., a Florida corporation ("Buyer"), Nutrition 21, Inc., a New
York corporation, (“Nutrition 21”) and Iceland Health, LLC, a New York limited
liability company, (“IH”).


Whereas, Buyer, Nutrition 21 and IH have entered into an Asset Purchase
Agreement, dated December 29, 2009, (the “Purchase Agreement”) which
contemplates the purchase by Buyer of certain of the assets and the business of
Nutrition 21 and IH;


Whereas, it is a material inducement to Buyer’s obligation to consummate the
transactions under the Purchase Agreement that IH and Nutrition 21, enter into
this Non-Competition Agreement; and


Whereas, hereafter the term “Buyer" shall include all of its affiliates, as
defined below, which are engaged in any component of the Business (as defined
below).


Now, Therefore, in consideration of the mutual promises and covenants set forth
herein and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
agree as follows:
 
 
1.
Background.

 
 
a.
Nutrition 21 and IH hereby acknowledge that Buyer is purchasing certain assets
of Nutrition 21 and IH and the goodwill value of the Business.  Nutrition 21 and
IH hereby further acknowledge that Buyer intends to conduct the Business and the
restrictive covenants set forth hereinafter are a condition to Buyer’s
obligation to consummate the transactions contemplated in the Purchase Agreement
because they are necessary to preserve the value of the Business as conducted by
Nutrition 21 and IH and as will be conducted by Buyer.

 
 
b.
In view of the fact that any activity of Nutrition 21 or IH in violation of the
terms hereof will adversely affect Buyer and will deprive Buyer of material
benefits and bargains under the Purchase Agreement, Nutrition 21 and IH hereby
agree to the restrictions set forth herein).

 
 
2.
Certain Definitions.

 
 
(i)
“Restricted Activities” means the sale of finished and packaged nutritional
supplement end-products to end users or for ultimate sale to end users without
further fabrication or packaging; provided that sale of products that are sold
solely by prescription or that do not contain Chromium Picolinate, Chromium
Histidinate, Chromium Picolinate-Biotin Blend, Arginine-Silicate-Inositol Blend,
fish oil or omega 3 shall in no event constitute Restricted Activities.

 
 
(ii)
For clarity, it is agreed that it is not a Restricted Activity for Nutrition 21
to engage in the sale of any and all raw materials, formulations, compounds,
blends and bulk and other materials to third party non-end users to be further
fabricated, blended or packaged for ultimate sales to end-users as nutritional
supplements or otherwise, whether or not (i) sold by prescription or (ii)
containing Chromium Picolinate, Chromium Histidinate, Chromium Picolinate-Biotin
Blend, and Arginine-Silicate-Inositol Blend, fish oil or omega 3.

 
 
1

--------------------------------------------------------------------------------

 
 
 
(iii)
The term “affiliate” shall mean, with respect to any person or entity, any
person or entity which directly or indirectly controls, is controlled by or is
under common control with such person or entity,

 
 
(iv)
The term “person” shall mean an individual, a corporation, an association, a
partnership (limited or general), a limited liability company, an estate, a
trust, and any other entity or organization,

 
 
(v)
The term “Restricted Region” shall mean anywhere within the world.

 
 
(vi)
The term “Business” shall mean  “consumer business” which sells finished and
packaged nutritional supplement end-products directly to end users by direct
response under the name Iceland Health.

 
 
(vii)
All capitalized terms used herein and not defined shall have the meanings given
to them in the Purchase Agreement.

 
 
3.
Non Competition and Non-Solicitation.

 
 
a.
Nutrition 21 and IH acknowledge that, through the Closing Date, they conducted
the Business in the Restricted Region.

 
 
b.
Nutrition 21 and IH hereby agree that during the period commencing on the date
hereof and ending exactly four years thereafter, Nutrition 21 and IH will not,
directly or indirectly, for the account or benefit of their own respective
accounts or that of any other person, anywhere in the Restricted Region (which
shall include directing activity within the Restricted Region from outside the
Restricted Region):

 
 
i.
engage, participate or invest in, or provide or facilitate the provision of
financing to, or in any way assist (whether as an employee, owner, part-owner,
shareholder, member, partner, director, officer, trustee, principal, agent or
consultant, or in any other capacity) any activity, business, organization or
person whose or which business, activities, products or services constitute
Restricted Activities; or

 
 
ii.
induce or attempt to induce any employee of Buyer to leave the employ of Buyer,
in any way interfere with the relationship between Buyer and any of its
employees; employ, or otherwise engage as an employee, independent contractor,
or otherwise, any employee of Buyer; or induce or attempt to induce any
customer, supplier, licensee, or business relation of Buyer to cease doing
business with Buyer, or in any way interfere with the relationship between any
customer, supplier, licensee, or business relation of Buyer (this clause 3.b.ii.
shall not restrict sales to customers of Buyer if such sales are not Restricted
Activities).

 
 
4.
Excluded Inventory. The parties agree that all sales of Excluded Inventory, as
such term is defined in the Purchase Agreement, by IH or Nutrition 21 shall be
by a means and into a market agreed to by the Buyer and IH and Nutrition 21 in
advance of any such sales.

 
 
2

--------------------------------------------------------------------------------

 
 
 
5.
Confidential Information and Cooperation.

 
 
a.
Nutrition 21 and IH acknowledge that all confidential information relating to
Buyer and the Business, including without limitation (a) trade secrets and
intellectual property, (b) information concerning services and products and the
development, manufacturing, marketing, distribution and pricing of services and
products, (c) information concerning customers, customer lists and suppliers and
(d) credit and financial data  and (d) all of the Assets (as defined in the
Purchase Agreement) (collectively, the “Proprietary Information”), are valuable,
special and unique assets of the Buyer, access to and knowledge of which have
been gained by Nutrition 21 and IH.

 
 
b.
Nutrition 21 and IH further agree that all Proprietary Information shall be
considered confidential information and that from and after the date hereof
Nutrition 21 or IH will (x) not disclose, at any time, any of such Proprietary
Information to any person or entity for any reason or purpose whatsoever, (y)
not make use of any Proprietary Information for their own purposes or for the
benefit of any person other than Buyer except that Nutrition 21 may use customer
lists for non-Restricted Activities, and (z) surrender immediately to Buyer all
Proprietary Information existing in tangible form (whether in print, photos,
audio or video tape, computer disk or memory, or otherwise) which is in the
possession or control of either Nutrition 21 or IH, except that Nutrition 21 may
retain customer lists to be used exclusively for non-Restricted Activities.

 
 
6.
Scope of Agreement.

 
 
a.
Nutrition 21 and IH acknowledge that the time, scope, geographic area and other
provisions of this Agreement have been specifically negotiated by sophisticated
commercial parties and agree that (a) all such provisions are reasonable under
the circumstances of the transactions contemplated hereby and by the Purchase
Agreement, (b) are given as an integral and essential part of the transactions
contemplated hereby and by the Purchase Agreement, and (c) but for the covenants
of Nutrition 21 and IH contained in this Agreement, Buyer would not have entered
into or would not consummate the transactions contemplated by the Purchase
Agreement.

 
 
b.
Nutrition 21 and IH acknowledge and agree that they have independently consulted
with their respective counsel and have been advised in all respects concerning
the reasonableness and propriety of the covenants contained herein, with regard
to the Business, and represent that the Agreement is intended to be, and shall
be, fully enforceable and effective in accordance with its terms.

 
 
7.
Certain Remedies, Severability.  It is specifically understood and agreed that
any breach of the provisions of this Agreement by either Nutrition 21 or IH will
result in irreparable injury to Buyer and Buyer, that the remedy at law alone
will be an inadequate remedy for such breach and that, in addition to any other
remedy it may have, Buyer shall be entitled to enforce the specific performance
of this Agreement against IH and Nutrition 21 through both temporary and
permanent injunctive (and other equitable) relief without the necessity of
proving monetary damages, but without limitation of its right to damages and any
and all other remedies available to Buyer, it being understood that injunctive
relief is in addition to, and not in lieu of, such other remedies.  In the event
that any covenant contained in this Agreement shall be determined by any court
of competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it shall be interpreted to extend only
over the maximum period of time for which it may be enforceable and/or over the
maximum geographical area as to which it may be enforceable and/or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.  The existence of any claim or cause of
action which Nutrition 21 or IH or any other party may have against Buyer shall
not constitute a defense or bar to the enforcement of any of the provisions of
this Agreement.

 
 
3

--------------------------------------------------------------------------------

 
 
 
8.
Jurisdiction.  The parties hereby irrevocably submit to the exclusive
jurisdiction and venue of the courts of Broward County, Florida to enforce the
covenants contained in this Agreement.  In the event that a court shall hold
such covenants unenforceable (in whole or in part) by reason of the breadth of
such scope or otherwise, it is the intention of the parties hereto that such
determination shall not bar or in any way affect the right of Buyer to the
relief provided for herein in the courts of any other state within the
geographic scope of such covenants, as to breaches of such covenants in such
other respective states, the above covenants as they relate to each state being,
for this purpose, severable into distinct and independent covenants.

 
 
9.
Notices.  All notices shall be provided to the parties in the manner provided in
the Purchase Agreement.

 
10.
Miscellaneous.  This Agreement shall be governed by and construed under the
internal laws, and not the laws of conflicts of laws, of the State of Florida,
and shall not be amended or modified in whole or in part except by an agreement
in writing signed by each party.  The prevailing party in any controversy
hereunder shall be entitled to reasonable attorneys’ fees and expenses.  The
failure of any of the parties to require the performance of a term or obligation
or to exercise any right under this Agreement or the waiver of any breach
hereunder shall not prevent subsequent enforcement of such term or obligation or
exercise of such right or the enforcement at any time of any other right
hereunder or be deemed a waiver of any subsequent beach of the provision so
breached, or of any other breach hereunder.  This Agreement shall inure to the
benefit of, and be binding upon, successors and permitted assigns of the parties
hereto.  This Agreement may not be assigned by Nutrition 21 or IH.  This
Agreement supersedes all prior understandings and agreements between the parties
relating to the subject matter hereof.

 
11.
Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.

 
In Witness Whereof, the parties have executed this Non-Competition Agreement as
of the date first set forth above.


 
Buyer: Iceland Health, Inc.
     
By:_________________________________
     
Seller: Nutrition 21, Inc.
     
By: ________________________________
     
Seller: Iceland Health, LLC
     
By: ________________________________

 
 
4

--------------------------------------------------------------------------------

 
